J-S67025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :     IN THE SUPERIOR COURT OF
                                                  :          PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    JEAN MICHAEL JIMENEZ A/K/A JEAN               :
    MICHAEL SERRANO                               :
                                                  :     No. 645 MDA 2019
                       Appellant                  :

          Appeal from the Judgment of Sentence Entered April 16, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0001636-2018,
              CP-40-CR-0001637-2018, CP-40-CR-0004178-2018


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                               FILED JANUARY 16, 2020

        Appellant, Jean Michael Jimenez a/k/a Jean Michael Serrano, appeals

from the Judgment of Sentence entered in the Luzerne County Court of

Common Pleas, following his guilty pleas to multiple counts of Possession with

Intent to Deliver (PWID), Aggravated Assault, Recklessly Endangering Another

Person     (REAP),    Persons     Not    to    Possess    Firearms,   Criminal   Use    of

Communication         Facility,    and        Driving    while   Operating       Privilege




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S67025-19



Suspended/Revoked.1            Based     on    our   Supreme   Court’s   decision   in

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), we quash this appeal.2

       In January 2018, police conducted a “buy-bust” operation in which

Appellant negotiated the sale of heroin with a confidential informant. 3            As

officers approached his vehicle, Appellant sped away from the scene, nearly

striking an officer. Police later found the vehicle unoccupied and seized heroin

from it.

       Thereafter, several law enforcement agencies converged on a residence

in Wilkes-Barre to apprehend Appellant. Officers took Appellant into custody

and, pursuant to a search warrant, seized heroin, methamphetamine, cocaine,

and marijuana from the residence. In addition, officers seized a Glock semi-

automatic pistol.

       In April 2019, Appellant pleaded guilty as follows. At Docket No. 1636-

2018, Appellant pleaded guilty to four counts of PWID and one count of

Persons Not to Possess Firearms.               At Docket No. 1637-2018, Appellant

pleaded guilty to one count each of PWID, Aggravated Assault, REAP, and
____________________________________________


1 35 P.S. § 780-113(a)(30); 18 Pa.C.S. §§ 2702(a)(2), 2705, 6105(c)(1),
7512; 75 Pa.C.S. § 1543, respectively.

2 In this Court, counsel has filed an Anders Brief and Petition to Withdraw.
See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009). In light of our disposition, we deny
counsel’s Petition as moot.

3We derive the facts and procedural history from the trial court’s Pa.R.A.P.
1925(b) Opinion, filed August 21, 2019.



                                           -2-
J-S67025-19



Criminal Use of Communication Facility. At Docket No. 4178-2018, Appellant

pleaded guilty to Driving while Operating Privilege Suspended/Revoked. The

trial court imposed an aggregate sentence of 96 to 192 months of

incarceration, plus fines, costs, and restitution.

       In April 2019, Appellant pro se filed a single Notice of Appeal listing each

of his three docket numbers. Thereafter, Appellant timely filed a counseled

Post-Sentence Motion, which was denied, thus perfecting Appellant’s appeal.4

Appellant filed a court-ordered Pa.R.A.P. 1925(b) Statement, and the court

filed a responsive Opinion.

       In June 2018, our Supreme Court disapproved of the common practice

of filing a single notice of appeal from an order or judgment involving more

than one docket number.            See generally Walker, supra.        The Court

observed that “the proper practice under [Pa.R.A.P.] 341(a) is to file separate

appeals from an order that resolves issues arising on more than one docket.”

Walker, 185 A.3d at 977. Accordingly, the Court determined, “[t]he failure

to do so requires the appellate court to quash the appeal.” Id.

       In this case, Appellant filed a single Notice of Appeal from the Judgments

of Sentence imposed at three separate docket numbers. Appellant’s appeal

postdates the Walker decision. Accordingly, we are constrained to quash this

appeal.



____________________________________________


4   See Commonwealth v. Cooper, 27 A.3d 994 (Pa. 2011).


                                           -3-
J-S67025-19



     Appeal quashed; Petition to Withdraw denied as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/16/2020




                                  -4-